312 F.2d 399
Else WILLHEIM and Randolph Phillips, Plaintiffs-Appellees,v.John D. MURCHISON and Clint W. Murchison, Jr., co-partnersd/b/a Murchison Brothers; Investors DiversifiedServices, Inc.; and Investors Mutual,Inc., Defendants-Appellants.
No. 191, Docket 27806.
United States Court of Appeals Second Circuit.
Argued Jan. 10, 1963.Decided Jan. 18, 1963.

Samuel E. Gates, of Debevoise, Plimpton, Lyons & Gates, New York City (J. Edward Fowler, Robert L. King, and J. Asa Routree, of Debevoise, Plimpton, Lyons & Gates, New York City, on the brief for appellant Investors Diversified Services, Inc.; Taggart Whipple, Philip C. Potter, Jr., and Roland W. Donnem, of Davis, Polk, Wardwell, Sunderland & Kiendl, New York City, on the brief for appellant Investors Mutual, Inc.; and Stuart N. Updike and Lee W. Meyer, of Townley, Updike, Carter & Rodgers, New York City, on the brief for appellants John D. Murchison and Clint W. Murchison, Jr.), for defendants-appellants.
Randolph Phillips, pro se, and Leonard I. Schreiber, New York City, for plaintiffs-appellees.
Before CLARK, KAUFMAN, and HAYS, Circuit Judges.
PER CURIAM.


1
We hold that the case is governed by Fleischer v. Phillips, 2 Cir., 264 F.2d 515, cert. denied 359 U.S. 1002, 79 S.Ct. 1139, 3 L.Ed.2d 1030, and Marco v. Dulles, 2 Cir., 268 F.2d 192, and accordingly dismiss the appeal.